Title: From George Washington to Clement Biddle, 7 May 1784
From: Washington, George
To: Biddle, Clement



Dear Sir,
[Philadelphia] May 7th 1784.

As the oppertunity to Potomack will be good, I return the Box you sent me the other day, in order that it may go by the Ship Fortune with the other things—As my purchase of any of the sorts of Wine (enumerated in my letter of yesterday) will depend upon the price, which sometime ago I heard was incredibly low, you would oblige me, if you know the rates they are at present, by the information—I have heard the same acct given of other articles, broad Cloths particularly, of which I would take a piece of my livery colore⟨d i⟩f it cd be had at the prices it has sold.
Upon second thoughts a dozn a⟨nd a⟩ half of Windsor Chairs will be suffict ⟨(I⟩ think my Memm requested two dozn) but ⟨I⟩

should be glad to have Almonds & other Nutts & a Box or two of Spirmi Citi Candles sent. I am Dr Sir Yr affecte Servt

Go: Washington

